DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7 and 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Patent No. 9588455) in view of Henry (U.S. Patent No. 2083299).
Regarding Claim 1, Boyle et al. discloses a waste container, the waste container comprising: a hollow body (Figure 1D), the body defining a wall surrounding the entire inside volume of the body 106 (figure 1D) and having a central opening (figure 1E) through the wall to the inside volume providing exclusive communication through the wall (Figure 1E), said opening being through a top surface of the hollow body (Figure 1E); a plurality of leaves (portions between 108 slots, figure 1E) defined by the wall extending inward into the central opening and being radially disposed about the central opening (Figure 1E), each leaf positioned immediately adjacent and touching another leaf defining a slot 108 (figure 1E) having an acute angle therebetween oriented and opening toward the central opening (Figure 2E).  Boyle et al. does not disclose a base attached to a bottom surface of the hollow body for supporting the body and providing an attaching point to a surface; and a suction device positioned on the bottom surface of the base to selectively retain on and release the body from the surface.  However, Henry teaches a base 24 (figure 3) attached to a bottom surface of the hollow body for supporting the body and providing an attaching point to a surface (Figure 3); and a suction device 25 (figure 3) positioned on the bottom surface of the base to selectively retain on and release the body from the surface (Figure 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyle et al. to include a base and suction device, as taught by Henry, in order to allow a support and stabilization for the container.
Regarding Claims 5, 7 and 14, Boyle et al. teaches all the limitations substantially as claimed except for the hollow body has a spherical shape or octagon shape defining the inside volume of the hollow body, where the octagon shaped hollow body has a first width along a bottom surface that is coupled to the base that is narrower than a second width along a top surface with the central opening.  However, it would have been an obvious matter of design choice to have the above shapes since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art MPEP 2144.04 (IV)(B).
Regarding Claim 6, Boyle et al. discloses the hollow body has a goblet shape defining the inside volume of the hollow body (figure 1A).
Regarding Claims 13 and 24, Boyle et al. discloses the container is made of a material selected from the group consisting of rubber, silicone, plastic, metal and glass and mixtures thereof (Column 2, lines 60-61).
Regarding Claim 15, Boyle et al. discloses the slots between the leaves are radially disposed around the central opening (Figure 1E).
Regarding Claims 16 and 22, Boyle et al. discloses the plurality of slots are disposed symmetrically about the central opening (Figure 1E).
Regarding Claims 17 and 23, Boyle et al. and Henry teach all the limitations substantially as claimed except for the plurality of slots are disposed asymmetrically about the central opening.  However, it would have been an obvious matter of design choice to modify Boyle et al. and Henry since applicant has not disclosed that having  asymmetric slots solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of asymmetrical slots, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Clapp, 227 USPQ at 973.
Regarding Claim 18, Boyle et al. discloses a waste receptacle 101 (Figure 1A) comprising: a body 106 (Figure 1A) defining a wall (Figure 1A), the wall enclosing an interior volume (Figure 1D) and providing a central upward opening aperture communicating through the wall to the interior volume (Figure 1D), the wall having a plurality of slots 108 (figure 1E) disposed about an upward facing surface such that each slot communicates through the wall to the interior volume and intersects the central aperture (Figure 1E); a plurality of leaves (portions between slots 108, figure 1E) defined by the wall in cooperation with the central aperture and the plurality of slots (Figure 1E), each of the leaves being disposed radially outward about the central aperture with each leaf being immediately adjacent to another leaf separated by a corresponding slot  (Figure 1E) wherein the central aperture defines a centrally located upward opening circle (Figure 1E), the central circle having a predetermined circumference with a like number of points on the circumference of the central circle being tangent to each of the plurality of leaves (Figure 1E), the diameter of the central circle being greater than the width of each of the plurality of slots (Figure 1E).  Boyle et al. does not disclose a base attached to a bottom surface of the waste receptacle for supporting the body and providing an attaching point for the waste receptacle to a surface; and a suction cup attached to the base, the suction cup being configured to releasably secure the body to a surface.  However, Henry teaches a base 24 (figure 3) attached to a bottom surface of the waste receptacle for supporting the body and providing an attaching point for the waste receptacle to a surface (figure 3); and a suction cup 25 (Figure 3) attached to the base, the suction cup being configured to releasably secure the body to a surface (Figure 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyle et al. to include a base and suction device, as taught by Henry, in order to allow a support and stabilization for the container.
Regarding Claim 19, Boyle et al. discloses the central aperture and the plurality of slots provide exclusive communication through the wall to the interior volume (Figure 1D).
Regarding Claim 20, Boyle et al. discloses the body may be spherical, cup shaped or geometrical in shape (Figure 1D).
Regarding Claim 21, Boyle et al. discloses one or more of the slots are curvilinear (Figure 1E).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7 and 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733